Title: From Abigail Smith Adams to John Quincy Adams, 6 May 1815
From: Adams, Abigail Smith
To: Adams, John Quincy




My dear Son
Quincy May 6th 1815


Yesterday, was one, of the most joyful days of my life Harriet Welsh, like a winged mercury, came flying with your Letters received by Mail in the morning, from N york. under cover from Napolean Caroline de Wint, who knowing my anxiety, respecting you, and Mrs Adams. she seizd them in the moment they were deliverd, and forwarded them by Mail, with the pleasing intelligence that her mother, and sister, were the bearers of them; they arrived in Nyork the 2d of May, with their little daughter as well, “She writes yesterday, my Father, had his three Sons and two daughters to dine with him—” at the same time she informd me that upon the 23’d of March, Mrs Adams had reachd you in Paris.
This has been a sunshine, breaking through the cloud’s, to brighten the gloom, which recent events had spread over me, by the sudden death of my dear and only sister, and the parting with my beloved grandsons. three weeks this day, since my heart was swoln and my Eyes overflowd; at taking, as I considerd it, my final farewell of them, altho from them, I conceald the pangs which wrung my Bosom, least I should heighten their own grief, which was sufficiently apparent, and to which after they left us, they gave free scope—I can now find relief in the prospect, that they will give, and receive transport in the Arms of Affectionate parents—and in the fraternal embrace of a Brother whom they but faintly remember—
I hope you, and their dear Mother will be able to overcome, the reluctance, they always had to Letter writing and, that they will not forget the promise often repeated, of writing to their grandmother. I recommend to your particular notice Mr Ticknor, who voluntarily engaged to become their preceptor, upon the voyage and mr and mrs Perkins, who promised as the same, parental care of them, as of their own son, who is a companion with them.
It is so long, since I heard from you, or from Mrs Adams; not since the 23 of december that I may be permitted to write, and think only of myself, and of those subjects which personally concern me, and my own Family.
“Friends Country first, and then all human race”
The race of Bonaparty, may be call’d the 8th wonder of the world, and the same question may be put to him, which History informs us, was put to Kouli Kan by a devise, whose History is not a little similar to Bona.
“If said the devise thou art a god, act as a God If thou art a prophet, conduct us in the way of Salvation, if thou are a king render the people happy, and do not destroy them. To which the invader replied, I am no god, to act as a god, nor a prophet to shew the way of salvation, nor a King, to render the people happy.—but I am he, whom god sends to the Nations which he has determined to visit with his wrath.”
of What is to follow, the day must bring forth, all human wisdom, foresight, and conjecture, proved only vanities of vanities, there are no principles, no Law’s, no precedents, to build upon every hour is full of events,—altho fill’d with wonder, and anxious for the denouement, we rejoice, we are so far removed from the Volcano as only to descern its Smoak.
I thank you my dear Son, for your intended present, mentioned in your Letter of the 25th october—If I should receive it, and that designd for your Sons I shall lay it by, untill I receive your directions respecting it—
I have written to Mrs Adams, by the children, and given my reasons, for sending them out, with so small a Wardrobe. I thought it would be a useless expence—
If this letter should find you in England, I would commission you to send me 5yd of Black bond Cloth of the best kind for your father; and 2 dog Ivory handle knives and forks. one of large & one of small size, and send the cost of Both, which shall be carried to your account credit.
I hope you will give me by various ways the first intelligence of the arrival of your Sons. they have the second place next my Heart. I wish to learn the impression, upon both parents and children, much thought of by George—Yet why need I inquire, who have so often shared in the same feelings, and partaken of the same felicity—God grant that I may once again experience a similar happiness. tho now I almost despair of its being reserved / for your ever affectionate / Mother

Abigail Adams




